Case 4:21-cv-00595-O Document 7 Filed 05/04/21 Page 1 of 13. (Pagel < 240: «

Pokal Fle ge

|
| p MAY 4 2021 |
t A

UNITED STATES DISTRICT COURT | cise: US DIStUCY Coury
FOR THE NORTHERN DISTRICT OF TEXAS By. 2 BA pm. fe.
FORT WORTH DIVISION came aT

CASE NO. 4:21-cv-00595

SID MILLER
Vv.

TOM VILSACK- SECRETARY OF AGRICULTURE

MOTION TO JOINDER COREY LEA AS A PLAINTIFF AND THE
DEPT. OF AGRICULTURE AS A DEFENDANT PURSUANT FRCP

20(a)(1)(b)
CLAIM AGAINST PLAINTIFF SID MILLER

Comes now, Corey Lea, a Socially Disadvantaged Farmer, who resides in
Murfreesboro, Tn..

The purpose of Rule 20(a) is to address “the broadest possible scope of
action consistent with fairness to the parties; joinder of claims, parties and
remedies is strongly encouraged.” United Mine Workers of Am. v. Gibbs,
383 U.S. 715, 724 (1966). Nonetheless, permissive joinder is not proper in
all situations. To join together in one action, plaintiffs must meet two

specific requirements: “(1) a right to relief must be asserted by, or against,
Case 4:21-cv-00595-O Document 7 Filed 05/04/21 Page2of13 PagelD 271

each plaintiff or defendant relating to or arising out of the same transaction
or occurrence, or series of transactions or occurrences; and (2) some
question of law or fact common to ali the parties must arise in the action.”
Mosley, 497 F.2d at 1332; see Rule 20(a). Joinder is proper only if both of
these requirements are satisfied. James Wm. Moore, et al., 4 Moore’s
Federal Practice § 20.02[2][a][ii] (gd ed. 2014).

ARGUMENT

1. Corey Lea is a Socially Disadvantaged Farmer that is affected by the
Emergency Debt Relief for People of Color Act of 2021.

2, Any change in the calculation by the amount of debt relief owed by
the estimated 15,000 to 17,000 Socially Disadvantaged Farmers by
allowing similarly situated White farmers into this calculation would
reduce the amount of money mandated to the Secretary to
Agriculture to write off.

3. Similarly situated White farmers received nearly 9.7 Billion dollars in
pandemic relief in October of 2020. Socially Disadvantaged Farmers
received less than 1 percent of that money.

4. White women, who are also classified as Socially Disadvantaged
Farmers and Ranchers, received more than any other group classified

as Socially Disadvantaged Farmers.
Case 4:21-cv-00595-O Document 7 Filed 05/04/21 Page3of13 PagelD 272

5. White men often receive loans from the defendants indirectly were
allowed to double dip into pandemic relief by having some of the farm
operating loans and farm ownership loans in the names of their wives
and kids, but ultimately control the everyday operation in which those
loans support.

6. If plaintiff Miller is granted request relief of enjoining the defendants
from calculating debt write off based on racial classification, the
Socially Disadvantaged Farmers will receive even less emergency
relief that the defendants have admitted discriminatory acts that led
to the appropriation of funds by a Congressional Act.

CROSS CLAIM AGAINST PLAINTIFF MILLER FOR FAILURE TO
EXHAUST ADMINISTRATIVE REMEDIES AND THEREFORE
REQUEST TO ENJOIN THE DEFENDANT SHOULD BE DENIED

7. In essence, the plaintiffs are asking this court to enjoin the Secretary
of Agriculture from using race classification to calculate the amount
of debt right off or otherwise a Equal Protection Component of the
Due Process Clause of the Fifth Amendment claim.

8. The plaintiff did not support his argument with a final agency

decision from the Secretary of Agriculture as required by the

Administrative Procedures Act.
Case 4:21-cv-00595-O Document 7 Filed 05/04/21 Page4of13 PagelD 273

9. “Only in the event USDA were to take final action against Plaintiffs
based on such a determination would an administrative record
containing the reasons for the action be compiled for judicial review.
Accordingly, as in Toilet Goods (which itself involved a challenge to a
regulation), “we have no idea whether or when” the agency will act
“and what reasons the [agency] will give to justify” its action. 387 U.S.
at 163; see also Bethlehem Steel, 536 F.2d at 161 (issues were not fit
for review where they were part of a continuing agency process that
had not resulted in final agency action); Diversified Chem., 432 F.
Supp. at 853 (agency interpretation that propellants sold by plaintiff
were subject to price regulation and notice of probable violation did

not make claim ripe for review).”

 

DECLARATORY RELIEF
ENFORCEMENT OF THE EQUAL PROTECTION CLAUSE OF THE FIFTH

AMENDMENT TO CEASE DENIAL OF DUE PROCESS TO PROTECT
PROPERTY PURSUANT 5 U.S.C. § 706 AND 42 U.S.C. § 1480(c)(d)

Socially Disadvantaged Farmers have been deprived the opportunity
to own property in this life as a farmer void of the liberty to enforce this
right under due process. In Brown v. Board of Education of Topeka, case in
which on May 17, 1954, the U.S. Supreme Court ruled unanimously (9-0)

that racial segregation in public schools violated the Fourteenth
Case 4:21-cv-00595-O Document 7 Filed 05/04/21 Page5of13 PagelD 274

Amendment to the Constitution, which prohibits the states from denying
equal protection of the laws to any person within their jurisdictions. The
decision declared that separate educational facilities for white and Black
American students were inherently unequal. In Bolling Et. Al. v. Sharpe
et. al., 1954, the Supreme Court held the Equal Protection Clause of the
Fourteenth Amendment was applicable under the Fifth Amendment
prohibiting the federal government from denying due process making equal
protection of the law applicable in all matters. Unfortunately, the USDA
does not adhere to the equal protection of the law as it pertains to Socially
Disadvantaged Farmers in its failure to provide a final agency decision as

outlined in the APA and ECOA.

A similarly situated White farmer has a grievance he can file directly
with the Administrative Law Judge. His complaint takes the ordinary
course to receive a determination within 180 days. In 1862, when the USDA
was established, it required former enslaved Africans to have credit or
collateral to secure a farm loan. From the beginning, the USDA earned the
title the “last plantation” due to the predatory lending terms directed
against Black farmers. The Civil Rights Report of 2003 found that White
farmer loan applications were processed in an average of 60 days,

compared to 220 days for Black applicants. Notably, between 2006 to 2016,
Case 4:21-cv-00595-O Document 7 Filed 05/04/21 Page6of13 PagelD 275

Black farmers were foreclosed on at a higher rate than any other race,
making up 13 percent of USDA foreclosures, but are less than 3 percent of
farm loan recipients. The fact that Black farmers which are apart of the
Socially Disadvantaged Farmer protected class defined under Food,
Agriculture, Conservation, and Trade Act of 1990 (7 25 U.S.C. 2279(a)) and
the Civil Rights Act of 1964 are only given the opportunity to be foreclosed
upon and not due process to protect their property is a violation of the Fifth
Amendment. We are seeking enforcement of the APA statute to toll the
statute of limitation and ECOA to require USDA to provide a final agency
decision in a timely manner like it has done for similarly situated White
farmers. Furthermore we are seeking due process for the plaintiff in
obtaining a formal administrative hearing based on the record similar to

what white farmers are given.

JUDIC. EW OF INFORMAL RU. DER THE
ADMINISTRATIVE PROCEDURE ACT (APA) PURSUANT § 5 U.S.C.706
REQUIRE TO EXHAUST ADMINISTRATIVE REMEDIES

The avoidance of the Assistant Secretary of Civil Rights not to render
a final agency decision is an abuse of discretion. Purposefully, tolling the
180-day rule under the APA which requires a final agency decision be

rendered and then using the “lapse of 180-days” as a basis to dismiss many
Case 4:21-cv-00595-O Document 7 Filed 05/04/21 Page 7of13 PagelD 276

Socially Disadvantaged Farmers cases in District Court is an abuse of
power. Under the Administrative Procedures Act (APA), the district court’s
review Respondents’ informal rulemaking to determine if it was “arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with law.”
5 U.S.C. § 706(2)(A). As the Supreme Court held in Citizens to Preserve
Overton Park v. Volpe, 401 U.S. 402 (1971), “the generally applicable
standards of § 706 require the reviewing court to engage in a substantial
inquiry.” Id. at 415. The Court clarified this mandate in Camp v. Pitts, 411
U.S. 138 (1973), stating that “the focal point for judicial review should be
the administrative record already in existence, not some new record made
initially in the reviewing court.” Id. at 142; see also Fla. Power & Light Co.
v. Lorion, 470 U.S.729, 743-44 (1985)(“The task of the reviewing court is to
apply the appropriate APA standard of review, 5 U.S.C. § 706, to the agency

decision based on the record the agency presents to the reviewing court”).

Similarly Situated White Farmers get final agency decisions in the
prescribed time of 180 days set forth in the APA allowing for a formal
hearing. Unlike Socially Disadvantaged Farmers who often wait years to
receive a final agency decision and are often denied a formal administrative
hearing like in the case of the Plaintiff. If a program complaint was not

subject to section 741 provisions the Office for Civil Rights is subject to the
Case 4:21-cv-00595-O Document 7 Filed 05/04/21 Page 8of13 PagelD 277

provisions of the Administrative Procedures Act in which the ASCR has 180
days to render a final agency decision. We prayerfully request from the
Court review of the full administrative record to prove non-compliance of
the APA 180-day rule that is contrary to public policy of the Congressional

moratorium and the terms of the Pigford settlement agreement.

CONTINUING VIOLATION UNDER ECOA §& P.L. 105-277, 741
USDA refusal to provide a final agency decision is prohibiting SDF from

relief as outlined under the Pigford settlement decree. The ECOA prohibits
discrimination against credit applicants on the basis of race, color, religion,
national origin, sex, marital status, age, or source of income. 15 U.S.C.

§§1691 et seq.

Under § P.L. 105-277, §741 in the Fiscal Year of 1999, Congress
passed legislation allowing Socially Disadvantaged Farmers who had
pending claims of discrimination against USDA from 1981 to 1996 were
barred by the statute of limitation the right to pursue their claim in court
void of the tolling of the statute of limitations. Section 741{a) allowed a
farmer to file a complaint in federal district court or (b) a right to a formal

administrative hearing after USDA issued a final agency decision.
Case 4:21-cv-00595-O Document7 Filed 05/04/21 PageQ9of13 PagelD 278

Like in the plaintiff case, many claimants have sought relief and
enforcement of the Pigford decree in district courts i.e. Beniot or like the
Plaintiff in bankruptcy court only for USDA to request a dismissal for
failure to exhaust remedies under ECOA. USDA abuses the two statute of
limitations as another cause for dismissal. Often USDA will exercise its
sovereign immunity and move to bar the request for damages under the

Civil Rights Act, the APA and the Fifth Amendment.

Despite USDA’s omission of racial and gender discrimination in the
settlement of Pigford v. Glickman, Native Americans (Keepseagle v.
Veraman, 2001 U.S, Dist. LEXIS 25220
(D.D.C. December 11, 2001)), Hispanics (Garcia v. Vilsack, 563 F.3d 519
(D.C. Cir. 2009), cert. denied, 130 S. Ct. 1138 (2010)) and White women
(Love v. Connor, 525 F. Supp. 2d 155 (D.D.C. 2007).) of ECOA provisions
the practice is still taking place in the refusal to provide a final agency
decision and denial of a formal hearing.

Recognizing USDA continued violation of ECOA, in 2008 Congress
passed the Food Energy and Conservation Act known as “the Farm Bill”
providing a moratorium on foreclosures and offsets for farmers. The
challenge with the moratorium was the farmer had to obtain a final agency

decision for the provision to apply. We are requesting enforcement of the
Case 4:21-cv-00595-O Document 7 Filed 05/04/21 Page 10o0f13 PagelD 279

Under § P.L. 105-277, §741 by the Secretary of Agriculture. The Secretary of
Agriculture's inaction to enforce the moratorium is not only a violation of
the 2008 Farm Bill, it is also a violation of the Civil Rights Act of 1964 Title
6 amended 1991 that prohibits the discrimination based on contractual
agreements. The Secretary had a contractual agreement to adhere to the
moratorium but had purposefully failed to issue relief, a final agency
decision or allowance of a formal hearing is a defiant display of repudiation.

The District of Columbia Circuit has recently applied the doctrine of
equitable tolling in a variety of cases, most notably “in cases where strict
application [of the statute of limitations] would be inequitable.” Phillips v.
Heine, 984 F.2d 489, 491 (D.C. Cir. 1993); see also Jankovic v. Int'l Crisis
Group, 494 F.3d 1080, 1086-87 (D.C. Cir. 2007) (holding that equitable
tolling applies when the plaintiff is unable to find information vital to his
claim). Tolling can only begin upon the discovery of an injury. Due to the
refusal to issue a final agency decision or respond to SDF complaints
discovery has been purposefully delayed thereby tolling the statute of
limitations under ECOA. The lack of non-enforcement of the ECOA to issue
a final agency decision led to the loss of property therefore we are

requesting a final agency decision from USDA on behalf of the plaintiff.

10
Case 4:21-cv-00595-O Document 7 Filed 05/04/21 Page11of13 PagelD 280

1. Declare that the Secretary of Agriculture and Department of
Agriculture have separate administrative resolution processes
based on race and gender is unconstitutional.

2. Declare that any person with a pending complaint lodged at the
Department of Agriculture has a right for a formal hearing on
the merits before the Administrative Law Judge is a
constitutional right.

3. Declare that interference from the Office for Civil Rights or the
ASCR has to refer Socially Disadvantaged Farmers to the
Administrative Law Judge is unconstitutional.

4. Declare that the Secretary of Agriculture and the Dept. of
Agriculture promulgating rules and regulations that would
make any decision by the Office for Civil Rights not subject to

Judicial Review is unconstitutional.

IN CONCLUSION

The motion for joinder should be granted.

Prayer of relief for cross claim:

11
Case 4:21-cv-00595-O Document 7 Filed 05/04/21 Page12o0f13 PagelD 281

Plaintiff Miller to be required to post a 4 billion dollar bond or
otherwise the full amount of debt relief allocated by Congress in the

Cares Act or otherwise known as the Warnock Bill.

Respectfully Submitted,

ae as 7

ena

a

Tena
a

€orey Lea

P.O. Box 422
Arrington, Tn. 37014
615 308 7787

12
 

PRESS FIRMLY TO SEAL

 

 

 

 

FR OTT ae)

 

LS ;
a
= ee PRESS

 

EX.

FL’
EN's

ONER =

To scl

PRIORITY

 

 

 

 

 

 

 

  

ery
Sl lu
ml 21S]
mis £3) om
ww) Sls wal
ws =a a
BISs| 5
=(/fic he] =
Els |B S| <
e|/sjm mm
vim] ec
mim =) =
Bley to &
2jc sj =
= |p =| =
=ijme| 3
Ss/z=m so
Simz 2
=|8|3 | 2
ri ™~
=
i
—
2
=
=

USPS.COM/PICKUP

 

Case 4:21-cv-00595-O Document 7 Filed 05/04/21 Page 13 of 13 PagelDj282

 

I

PS100071000006

 

 

 

| PRIORITY
| 5a UNITED STATES MAIL

 

POSTAL SERVICE »

       

      

Corey” Ley
fo. oy 723

Aes Tn S74

 

   

Besa me Ee Seem ice lt ae
C1 SIGNATURE REQUIRED Note: The mallor musi chesk the “Signature Regul

  

Purchates Retum Recalpl sarvive, If tet box | Ikon fev thi

EXPRESS®
HONE GS; _ LF Eo

       

 

  

ty

yunree States

POSTAL SeNVICE

1007

eGTel eiiebie cease gan

AF 3-Day

UV

LS ee we ica
USPS* Corporate Acct. No.

ii

76102

Ed 44S 514

 

ae
{J 2-Day

    

R2905K142005-16

 

           

      

oe
Uhre PAEESBORO, TN
MAY 93
Ha a

|
|
$26.35 : /

a

253 US

 

" box if tha maior: 1)
Ploquires the addrassen's signature; OA 2) Purchases addline insurance; OF 3) Purchases COD sonia; OR a}

        

FO IN Godo

ie)

    

Sonedoled Oclivery Dole
{MMIODEY

55 [o4l2|

Postage

26.

 

mall receplacit or othar secure locedion slihout atempting ‘a bina tho atdresseo's signalure on dellvary.
Dokvery Options

1D Wo Saturday Dollvery (delivered next businass day)
Oo Sunday/Holiday Dellvery Required (additional fea, where available")
1030 4m Gallvery Required (additonal feo, where ovallabte")
“Refer ta USPS com? ar lucal Post Oitlee™ for availability,
TO: presse pat

 

PHONE ¢

Sel wip ot
Fart worth, Texas

 

  

 

  

    

 

Date Aceapted (MMIODYY} | Scheduled Dellvery Tim’ lnsuraney Fer -
' Of taagam [appr
OD } | ieee Noon $ 7
Time Acchpted L TO30 AM Gallvory Foe Return Regelat Fee | Live Afimal
Ai - " Tran! afta
s PM ls — F °
TS:
ilo
‘Special Hanging Fragile SundayHolday Premium Foe

 

 

 

Chl ClLek-Uul Diskick &

$ ——

i

 

Weight

Acceptance Employee Initials

Total Postage & Foos-

 

 

. i Rata

         

 

 

 

 

 

   

 

ZIP + 6 (US. ADDRESSES ONIN)
© For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811. Dallvery Anenmpl (MMIDDVYY)! Time Employee Signature 1
@ $190.96 Insurance included. Dan hoe ,
Clem |
LABEL 11-5, MARGH 2078 PEN 7690-D2-00-S506 |

LS PEEL FROM THIS CORNER
i

 

 

 

x Te
wav

the kk

 

Ee STATES

POSTAL SERVICE.

  

  

Misuses may be a violation of federal lai. This package Is not for rasala, EP13F © U.S, Postat Service; May 2620; All rights reserved,

This packaging Is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mali Express® shipments.

 
